DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    86
    381
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 12/30/2019 and 06/22/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1 and 3 with traverse, in the reply filed on 06/28/2021 is acknowledged.    
Applicants’ traversal of restriction is on the ground(s) that amendments being made to the claims have unity of invention and also there would not be no additional search burden to search all claims.    
The recited cyclic peptide is common between the product claims and the method claims and the claimed cyclic peptide is known in the art, as shown the evidence in the previous restriction requirement [also see the rejection(s) below]. Therefore, the technical feature is not a special technical feature and it does not make a contribution over the prior art. 

Accordingly, the restriction requirement made on 04/28/2021 is proper. 
Claims 2 and 4-12 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1 and 3 are examined on merits in this office action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavassoli et al (ACS Chemical Biology, 2008, Vol.3, No.12, 757-764).
Tavassoli et al disclose the following compound:

    PNG
    media_image2.png
    89
    213
    media_image2.png
    Greyscale
[See Figure 2].
The above compound anticipates applicants claim 1 for the following reasons:
In the above formula the cyclic-[CGWIYWNV] is same as applicants SEQ ID NO:1.
The recited “having” is interpreted as “comprising”. 
The “comprising” is an open ended and does not exclude any substitutions on the cyclic peptide. 
The recited property is inherent property or an intended use and does not have any weight. See MPEP 2111.02(11) which states that when a claim recites a product with an intended use (i.e. A product “for use as_” or other similar language), that intended use is only given patentable weight if it results in any structural difference to the product itself. If, as is usually the case, the body of the claim fully sets forth all limitations of the claimed invention, and the preamble merely recites an intended use or purpose, then the preamble is not considered as a limitation and is of no significance to claim construction.
Based on the above the claim is interpreted as a substituted cyclic peptide and accordingly the claims is anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tavassoli et al (ACS Chemical Biology, 2008, Vol.3, No.12, 757-764).     
Tavassoli et al teach the following compound:

    PNG
    media_image2.png
    89
    213
    media_image2.png
    Greyscale
[See Figure 2].
The above compound reads applicants claim 3 for the following reasons:
In the above formula the cyclic-[CGWIYWNV] is same as applicants SEQ ID NO:1.
The recited “having” is interpreted as “comprising”. 
The “comprising” is an open ended and does not exclude any substitutions on the cyclic peptide. 
The recited property is inherent property or an intended use and does not have any weight. See MPEP 2111.02(11) which states that when a claim recites a product with an intended use (i.e. A product “for use as_” or other similar language), that intended use is only given patentable weight if it results in any structural difference to the product itself. If, as is usually the case, the body of the claim fully sets forth all limitations of the claimed invention, and the preamble merely recites an intended use or purpose, then the preamble is not considered as a limitation and is of no significance to claim construction. 
In addition, Tavassoli et al tested the cyclic peptide in Gag VLP assay [see Figure 3] and therefore, it is interpreted as a pharmaceutical composition comprising the recited cyclic peptide. 
The difference between Tavassoli et al and instant claim is that the prior art silent on “an amount sufficient” to inhibit the recited property or an effective amount. 
Tavassoli et al provided guidance on the various concentrations in their disclosure for inhibiting the HIV budding etc., but the effective amount is a result effective variable and a skilled person in the art would determine the optimal concentrations through a routine experimentation, and therefore it is obvious parameter. 
Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed pharmaceutical composition with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658